Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1 [ ] Shares Rodman & Renshaw Capital Group, Inc. Common Stock par value $.001 per share Underwriting Agreement October [ ], 2007 Sandler O'Neill & Partners, L.P., as Representative of the several Underwriters named in Schedule I hereto, 919 Third Avenue, 6th Floor, New York, New York 10022 Ladies and Gentlemen: Rodman & Renshaw Capital Group, Inc., a Delaware corporation (the " Company "), proposes, subject to the terms and conditions stated herein, to issue and sell to the Underwriters named in Schedule I hereto (the " Underwriters "), for whom Sandler O'Neill & Partners, L.P. is acting as representative (the " Representative "), an aggregate of [ ] shares of the common stock, par value $.001 per share (" Stock "), and, at the election of the Underwriters, up to [ ] additional shares of Stock, of the Company, and the shareholders of the Company named in Schedule II hereto (the " Selling Shareholders ") propose, subject to the terms and conditions stated herein, to sell to the Underwriters an aggregate of [ ] shares of Stock. The aggregate of [ ] shares of Stock to be sold by the Company and the Selling Shareholders is herein called the " Firm Shares " and the additional [ ] shares to be sold by the Company at the election of the Underwriters are herein called " Optional Shares ." The Firm Shares and the Optional Shares that the Underwriters elect to purchase pursuant to Section 2 hereof are herein collectively called the " Shares
